DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 29, drawn to a method of forming a crystalline metal layer on a three-dimensional substrate, classified in C23C18/31.
II. Claims 30 – 36, drawn to a crystal growth ink, classified in C09Sharma1/52.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the ink may be used in a materially different process, such as printing conductive traces and exposing the traces to radiant energy (UV, light, IR) to cure.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of 
their different classification,--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Michael Ben-Shimon on October 13, 2020 a provisional election was made with traverse to prosecute the invention of Group I, claims 1 – 29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 30 – 36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The Examiner notes that the Abstract encompasses a narrative version of the subject matter encompassed within instant claim 1. Upon allowance of the claims, that which is novel and non-obvious within the art should be incorporated into the Abstract of the disclosure.



Claim Rejections - 35 USC § 112 and Claim Objections
The Examiner notes that claim 11 recites a dynamic viscosity or vapor pressure requirement and claim 15 recites a surface tension requirement.  Dynamic viscosity and vapor pressure are strongly dependent on temperature. Surface tension 
The Examiner notes that the instant specification does not expressly recite reference temperatures and conditions for the properties.  The instant specification does recite working examples however that do not recite special equipment, pressures or temperatures during the step of forming the crystal growth inks, which suggest that the claimed subject matter should be apprised at ambient conditions (room temperature, atmospheric pressure). The Examiner therefore interprets the property requirements of the claimed elements at ambient conditions.

Claim 1 is objected to because of the following informalities:  
Regarding claim 1: “in vacuum environment” is missing the article “a” (“in a vacuum environment”).
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the claim recites “the stabilizing liquid” but depends directly from claim 1. Claim 1 does not establish “a stabilizing liquid”. Therefore, there is a lack of sufficient antecedent basis for the term “the stabilizing liquid”. The Examiner notes that the stabilizing liquid is first recited in claim 5. Accordingly, for the purposes of art rejections, the Examiner will treat claim 27 as though dependent on claim 5. 
Regarding claim 29, there is a lack of clarity on what is the required property.  As a first matter, at first glance it appears unclear which bulk metal is the crystalline metal layer supposed to distinguish against. As a second matter, there is ambiguity as to whether the electric conductivity of the crystalline metal layer is above 5% of the conductivity value of the “bulk metal conductivity” (i.e. Scml > 1.05Sbmc) and/or the electric conductivity of the crystalline metal layer needs to be higher than 5% of the bulk metal conductivity (i.e. Scml > .05*Sbmc).  In vacuum, the claim appears to require that the electrical conductivity of the crystalline metal layer is at least 5% higher than that of “bulk metal conductivity” (1st interpretation). However, the specification suggests that the latter interpretation is more consistent. ([0043], [0052] of the instant specification; there 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 – 3, 6 – 10, 12, 19, 20, 21, 22, 24, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. US 7,258,899 B1 (hereafter “Sharma”) as evidenced by CAS Registry. CAS Registry Number 68-12-2 [Scifinder] Dimethylformamide (hereafter “CAS’122”).
 Regarding claims 1, 2, 3, 6, 12, 19, 20, 21, 22, 24, 25; Sharma is directed to a method of depositing metals onto substrate surfaces (Abstract).  Sharma discloses a step of creating a precursor solution [crystal growth ink] comprising an organometallic precursor [metal ionic precursor] and a solvent such as DMF [dimethylformamide, a structuring liquid meeting claim 12] (col 5 lines 20 – 40, col 16 line 48 – 61; Claim 1); applying the precursor solution onto a substrate by methods such as paddle coating, dip coating, spraying, impregnation, brushing and the like (col 3 lines 55 – 65); and exposing the coated substrate to a plasma treatment at pressures between 5 to 500 mtorr [0.6666118 Pa to 66.66Pa; vacuum conditions meeting claim 20] using gases such as argon or hydrogen [meeting claim 25], at a power of 1 – 500 watts, treatment time of 15 seconds to 30 minutes at an exciting frequency at 13.56 MHz [meeting claim 22; overall meeting claim 21] to convert the precursor to a metallic coating by reduction of the metallic precursor with specific selection of plasma conditions [predefined exposure parameters] (col 3 lines 10 – 35, col 6 lines 5 – 20; Claim 15). The resultant metal structure is crystalline (col 3 lines 5 – 10).  The substrates may be inter alia fibers, aerogels, cloths [fabric] and tubular members [collectively 3-D substrates, meeting claim 24] (col 4 lines 54 – 63).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 28 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma as applied to claims 1 – 3, 6 – 10, 12, 19, 20, 21, 22, 24, 25 above, and further in view of Kowalski et al. WO 2006/076611A2 (hereafter “Kowalski”).
Regarding claim 4, while Sharma does disclose that their method is useful for allowing control over the crystalline structure of a resultant metal film (col 3 lines 5 – 10), Sharma does not expressly teach that the crystalline structure is among the claimed species.
Kowalski is directed to a process for the production of metal nanoparticles, especially for forming nanoparticles in a liquid vehicle for inkjetting processes (Abstract; [0012]).  Kowalski discloses that the nanoparticles are formed from a reaction between a silver compound, a polyol such as ethylene glycol and polyvinylpyrrolidone ([0020], [0024] – [0025], [0028], [0032]). The ethylene glycol acts as a reducing agent ([0031]) and the polyvinlypyrolidone acts to prevent agglomeration of the formed nanoparticles 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sharma by incorporating/substituting components to induce the creation of a spread of nanoparticles/nanocrystals or clusters because Kowalski teaches that the use of nanoparticles can lead to conductive features with enhanced electrical conductivity.
Regarding claims 28 – 29, Sharma in view of Kowalski teaches the claimed invention above but fails to teach that the electrical conductivity of the crystalline metal layer is above 5% of bulk metal conductivity. It is reasonable to presume that the claimed conductivity is inherent to Sharma in view of Kowalski. Support for said presumption is found in the use of like materials and like processes (the prior art combination results in a series of nanocrystal clusters and can be applied onto fabrics as taught by Sharma, which compares to the results reported in paragraph [0043] as well as silver nanocrystals being catalytic to at least the conversion of oxygen to hydroxide [0042]) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the [prior art] product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claims 5, 13, 14, 15, 17, 23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma as applied to claims 1 – 3, 6 – 10, 12, 19, 20, 21, 22, 24, 25 above.

While Sharma does not expressly teach that the composition may additionally comprise a spreading liquid, Sharma does expressly teach that the selection of solvents may be determined by those skilled the art based on the optimization of precursor solubility.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sharma by including alongside DMF additional solvents [spreading liquids] such as toluene, ethanol and isopropanol as a matter of routine optimization to optimize precursor solubility.
Regarding claim 13, Sharma discloses various examples of precursor solution with e.g. 1%, 1.2%, 2%, 5% weight per volume (w/v)  organometallic precursor with solvents such as ethanol (1, 1.2, 2, 5 grams of weight of organometallic precursor; 100mL ethanol is 78.93 grams at 20°C1),  (Example 1, 10, 11, 15). Sharma therefore discloses specific teachings of the amount of organometallic precursor [metal ionic precursor] above 0.01% by weight of the solution.  
While Sharma discloses specific examples of the amount of ethanol solvent being above 20% by weight of the crystal growth ink, Sharma does not expressly teach that the structuring liquid comprises above 20% by weight of the crystal growth ink. 
2; thus above 20% by weight) and modified the disclosed method examples of Sharma with such a solution because Sharma teaches that both solvents are suitable for forming metallic layers using the method taught by Sharma.
Regarding claim 26, Sharma does not expressly teach the thickness of the applied precursor solution/applied crystal growth ink.
However, Sharma does disclose that the resultant metallic coatings may have thicknesses that are nanometer thick and that multiple coating applications can lead to films with thicker cross-sections (col 6 line 60 – 67, col 8 lines 45 – 55). Finally, in examples, Sharma recites that a drop of a solution of trimethyl phosphone (hexafluoroacetyl acetonate) silver (I) was deposited onto a Celgard-2400 film and dried to form a coating.  
As Sharma discloses that there is a goal to produce nanometer thickness coatings, there exists an implicit teaching to apply the necessary amount of precursor solution onto a given substrate to create a desired thickness of resultant metal coating.
Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

 Claim 11, 16, 18, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma as applied to claims 1, 2, 3, 5, 6, 12, 14, 15, 17, 19, 20, 21, 22, 23, 24, 25, 26 above, and further in view of Chung et al. US 2010/0247798 (hereafter “Chung”).
Regarding claim 11, Sharma discloses that one of the solvents contemplated may be DMF [dimethylformamide].
Sharma does not disclose that the structuring liquid may be one that has a dynamic viscosity between 10 – 1000 centipoise and/or a vapor pressure between 0 – 100 pascals.
Chung is directed to a class of conductive ink compositions comprising metal complex [organometallic/metal ionic precursors] and additives (Abstract). Chung discloses that inks including such metal complexes may include solvents in order to control the viscosity of the resultant ink [solvent function] or to facilitate film formation [structuring liquid function] ([0032]). Such solvents include water, ethanol, dimethylformamide, ethylene glycol, terpineol [cyclic alcohol], dimethyl sulfoxide, glycerine [glycerol].  Additionally, stabilizers for storage stability such as ethylamine and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sharma by choosing a solvent/structuring liquid/additional stabilizer (e.g. ethylene glycol, ethylamine) with the claimed viscosity as a matter of routine experimentation in order to adjust the overall ink composition within a desired viscosity range as taught by Chung, in order to match an ink viscosity to a given process of using the ink.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 16, 18 and 27, as discussed above regarding claim 5, one of ordinary skill in the art is motivated to modify the teachings of Sharma to include other solvents with dimethylformamide such as ethanol and toluene [spreading liquids] and/or water [stabilizing liquid].
Sharma does not expressly teach that the solvent acting as a spreading liquid and/or stabilizing liquid comprises up to 80% by weight of the crystal growth ink, and/or configured to dissolve between 5 grams and 300 grams per 100 grams of crystal growth ink (i.e. 4.7% to 75% by weight metal ionic precursor).

Chung discloses that the amount of precursor within the solution may be between 1 to 90 wt% of the ink composition ([0029]), that the amount of stabilizer may be between 0.1 to 90% of the amount of metal compound/precursor on a molar basis ([0031]).  The balance of the composition, which can include solvents, may then be between about 99% to 10%wt of the ink composition.  Finally, Chung discloses that the solvents added affect viscosity ([0032]), which in turn affects the conductivity of the resultant metal film ([0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sharma by having solvents acting as spreading liquids be in an amount up to 80% by weight of the ink composition, stabilizing liquids up to 50% by weight of the ink composition and/or enough stabilizing liquid to dissolve 5 to 300 grams metal ionic precursor per 100 grams of solvent (as best understood in view of the indefiniteness of the claim) as a matter of routine experimentation in order to optimize the viscosity of the composition and resultant properties of the metal films formed by the composition.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Magdassi et al. WO 2013/128449 A2, particularly page 3, page 7, page 11, bottom page 14 to page 15, claim 63.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 National Center for Biotechnology Information (2021). PubChem Compound Summary for CID 702, Ethanol. Retrieved January 15, 2021 from https://pubchem.ncbi.nlm.nih.gov/compound/Ethanol.
        
        2 National Center for Biotechnology Information (2021). PubChem Compound Summary for CID 6228, N,N-Dimethylformamide. Retrieved January 15, 2021 from https://pubchem.ncbi.nlm.nih.gov/compound/N_N-Dimethylformamide.